DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 of this application is patentably indistinct from claim 2 of Application No. 17/369,735. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such 
Claims 2-16 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-7, 10-18 of copending Application No. 17/369,735 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 of U.S. Patent No. 10,577,304-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound and composition claims of the patent read on the compound and composition and the levels of isotopic load:

    PNG
    media_image1.png
    183
    435
    media_image1.png
    Greyscale

Claims 2-6, 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,730,821 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches the following compositions containing the following compounds and the levels of isotopic load: 
                   
    PNG
    media_image1.png
    183
    435
    media_image1.png
    Greyscale
.
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-7  of copending Application No. 16/708,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches the following compounds:
                        
    PNG
    media_image2.png
    286
    680
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shchepinov (US Pub. 2011/0105609; hereafter USPub’609).

The isotopic load (the percentage of heavy atoms in each PUFA molecule,  may be about 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 65%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, or 100% [sect. 0082] (Clms. 3-4).
 Structures that read on claims instant 1, 4-polyene system the instant invention are n-3 (omega-3) and n-6 (omega-6) essential polyunsaturated fatty acids [sect. 0089] (Clms. 5-6), omega-9 fatty acids ((sect. [0017]Clm. 7), naturally occurring fatty acids or esters [sect. 0019](Clm. 8), arachidonic acid [sect. 0090](Clm. 9), eicosapentaenoic acid [sect. 0105, 3rd formula](Clm. 11), docosahexaenoic acid [sect. 0105](Clm. 12), linolenic acid [sect. 0091](Clm. 14).
US Pub’609 discloses (sect. [0017]) the fatty acid or ester of Formula (IA) (Clm. 15).                               
    PNG
    media_image3.png
    190
    390
    media_image3.png
    Greyscale

US Pub’609 discloses (sects. [0018], [0100]) an ethyl ester or glyceryl ester (Clm. 16).
The instant invention differs in that claim 1 recites the deuteration at the mono-allylic sites provided that said deuteration comprises on average less than about 20 present replacement of hydrogen with deuterium at the mono-allylic sites.

US Pub’609 provides for the use of compounds of Formula (3), with heavy stable isotopes at selected bis-allylic or pro-bis-allylic positions, such that any of the pairs of Y1-Yn and/or X1-Xm at the bis-allylic or pro-bis-allylic (mono-allylic) positions of PUFAs are deuterium atoms. R1=alkyl or H; m=1-10; n=1-6; p=1-10 [sect. [0087](Clms. 2, 10, 13).
                
    PNG
    media_image4.png
    217
    642
    media_image4.png
    Greyscale

As seen in sect. [0090] D-Arachidonic acid and sect. [0091] D-Linolenic acid, the mono-allylic hydrogens have not been replaced by deuterium thereby reading on the less than 20% hydrogen replacement.

    PNG
    media_image5.png
    300
    442
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    420
    426
    media_image6.png
    Greyscale


A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622